Title: To Alexander Hamilton from ———, [October 1789]
From: 
To: Hamilton, Alexander


[October 1789]
Answers.


1st The construction upon which vessels are built in this State, admits of their carrying as many tons in weight as their tonage; and may be said to sail well. The vessels that trade here from the Netherlands, Russia, Denmark and Sweden are at present few or none. Those from Great Britain do not materially differ in their construction for carrying from those built in this State, and the few French vessels do not essentially differ from those of Britain.
2nd. The original cost of vessels built here is various. Those to 150 tons will cost seven pounds ⅌ ton; and from 150 to 250 ten pounds, including sails, rigging & appurts.
3d. Ships in this State, are built of white oak planks & timber; in some instances small quantities of an inferior oak, may be substituted for the latter. The timber and plank on the upper works will endure from ten to twelve years.
4– The vessels employed from hence to the East and West Indies, Europe and Africa, make, on an average two voyages in one year.
5. Vessels to 150 tons are navigated by one seaman to every sixteen tons; from 150 to 250—one seaman to every eighteen tons.
6 & 7. The pay of masters employed from hence to the West Indies and Africa, is three pounds ⅌ month; and they are allowed, besides, five ⅌ cent privilege in the vessel, and a commission of 7 1/2 ⅌ cent on the sales and returns of their cargoes. Masters in the European employments have six pounds ⅌ month, and a privilege of 5 ⅌ ct. in the vessel, with an allowance of 2/6 ⅌ day while in port in Europe. Seamen have forty two shillings ⅌ month and a privilege of two barrels in the vessel. The subsistance provided for masters and seamen, is salted beef and pork, bread, pulse and potatoes.

